Appeal by the defendant from a resentence of the Supreme Court, Kings County (D’Emic, J.), imposed January 18, 2012, upon his conviction of attempted murder in the second degree and criminal possession of a weapon in the second degree, upon his plea of guilty.
Ordered that the resentence is affirmed.
Upon remittal, the Supreme Court made clear that it was aware of its obligation and discretion to impose a sentence based on all of the relevant circumstances (see People v Ramdass, 88 AD3d 1019, 1019-1020 [2011]), and we are satisfied that it did so. Balkin, J.P., Lott, Austin and Sgroi, JJ., concur.